Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 6/18/19.
Claims 1-14 are pending.

Specification
The disclosure is objected to because of the following informalities:
Par. [0027] recites “Even data 130 …”. It is believed this should read “Event data 130 …”.
Par. [0051] recites “Industrial machine 220 has … robot manipulator 216”. It is believed this should read “Industrial machine 220 has … robot manipulator 226”.
Par. [00160] recites “expansion interface 982”. “982” of fig. 9 does not appear to represent an “expansion interface”. 
Par. [00162] recites “receiver module 980”. “980” of fig. 9 does not appear to represent a “receiver module”. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“model 650” (see e.g. par. [00109]); 
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 9, items 972, 974 (believed to be the expansion memory/interface discussed in e.g. par. [00160]-[00161]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Figure should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g) (see e.g. applicant’s par. [0021]). 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti).

Claims 1, 11 and 13: Ball discloses a computer-implemented method for generating a prediction model, the model being for use in processing machine event data generated by one or more of a plurality of industrial machines sharing common properties, the method comprising: 
receiving an event log comprising a plurality of codes representing events that occurred during operation of at least one of the industrial machines during an observation time interval (par. [0030] “a working set of process data records … is created form the historical set”), the event representations comprising respective time stamps and event codes (par. [0056] “record date and/or record time:); 
extracting event features from the event codes (par. [0022] “predictor variables are identified for the selected component … based on … the component’s attributes”); 
generating the prediction model by analyzing the feature data, the feature data being assigned to respective machine states (par. [0030] “A status is also assigned to the component for each record date … based on the known outcomes in the historical data”); 
wherein the prediction model is configured to receive, as an input, one or more of the event codes and to provide, as an output, one or more probabilities of the at least one industrial machine transitioning between a first of the machine states to a second of the 

Ball does not explicitly disclose:
structuring the event features into feature vectors; and
clustering the feature vectors into a plurality of vector clusters.

Lepratti teaches:
structuring the event features into feature vectors (par. [0071] “instance vectors”); and
clustering the feature vectors into a plurality of vector clusters (par. [0073] “Obtaining sequences S by constraint based clustering of X”).

It would have been obvious to cluster feature vectors into a plurality of vector clusters (Lepratti par. [0073] “Obtaining sequences S by constraint based clustering of X”). Those of ordinary skill in the art would have been motivated to do so as a known alternative method which would have produced only the expected results (see e.g. Lepratti par. [0013] “clustering simplifies the classification task of high-dimensional multivariate time series data”, Ball par. [0031] “any suitable technique for developing a predictive analytics model is contemplated”).

Claim 3: Ball and Lepratti teach the method of claim 2, wherein the extracted event features describe at least one of:

a frequency of the first event and a second event occurring within a predetermine time interval, the second event associated with a second of the event codes; 
a frequency of the first event and the second event occurring within a predetermined number of intervening event codes.

Claim 6: Ball and Lepratti teach the method of claim 1, wherein the prediction model comprises a state sequence model (e.g. Lepratti par. [0111] “State sequence violations … to flag an alarm or an emergency action”).

Claim 7: Ball and Lepratti teach the method of claim 1, wherein the at least one industrial machine comprises a first industrial machine and the method comprises: 
receiving event codes from a second industrial machine of the plurality of industrial machines (Ball par. [0053] “predictor variables are evaluated for each record date in the current set”); 
inputting the event codes received from the second industrial machine into the prediction model and outputting, from the prediction model (Ball par. [0053] “predictor variables are evaluated for each record date in the current set”), one or more probabilities of the second industrial machine transitioning between the first and the second machine states (Ball par. [0054] “If the component’s predictor variables satisfy the condition of the rule-based 

Claim 8: Ball and Lepratti teach the method of claim 7, comprising controlling a motor of the second industrial machine based on the one or more probabilities of the second industrial machine transitioning between the first and second machine states (Ball par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”, Lepratti par. [0068] “monitoring of an electric motor”).

Claim 9 Ball and Lepratti teach the method of claim 7, comprising controlling the second industrial machine based on the one or more probabilities of the second industrial machine transitioning between the first and second machine states (par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”).

Claims 10, 12 and 14: Ball discloses a computer-implemented method for predicting behavior of a first industrial machine of a plurality of industrial machines, the plurality of industrial machines sharing common properties, the method comprising: 
generating a prediction model by receiving historical event data comprising event codes from a second industrial machine of the plurality of industrial machines (par. [0030] “A status is also assigned to the component for each record date … based on the known outcomes in the historical data”); 

generating a prediction model by analyzing feature data, the feature data being assigned to respective machine states (par. [0056] Using the historical data 510 … produces a predictive analytics model 550”, par. [0030] “A status is also assigned to the component for each record date … based on the known outcomes in the historical data”); 
receiving, with the prediction model, one or more of the event input codes (par. [0053] “predictor variables are evaluated for each record date in the current set”) and outputting, with the prediction model, one or more probabilities of the first industrial machine transitioning between a first of the machine states to a second of the machine states (par. [0054] “If the component’s predictor variables satisfy the condition of the rule-based engine … the component is added to the candidate list … for which a failure event is predicted at 435”); 
adjusting a state of the first industrial machine based on the one or more probabilities (par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”).

Ball does not explicitly disclose clustering the feature vectors into a plurality of vector clusters.

Lepratti teaches clustering the feature vectors into a plurality of vector clusters (par. [0073] “Obtaining sequences S by constraint based clustering of X”, par. [0071] “instance vectors”).

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti) in view of US 2006/0288260 to Xiao et al. (Xiao). 

Claim 2: Ball and Lepratti teach the method of claim 1, but do not explicitly teach wherein the event codes comprise character strings.

Xiao teaches event codes comprise character strings (par. [0019] “A contiguous string … associated with an event code … for example, a text fault code description, or a keyword”).

It would have been obvious at the time of filing to represent the event codes as character strings (Xiao par. [0019] “A contiguous string”, Ball par. [0030] “process data records”). Those of ordinary skill in the art would have been motivated to do so as a known representation of event codes which would have produced only the expected results. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti) in view of Applicant acknowledged prior art techniques (AAPA).

Claim 4: Ball and Lepratti teach the method of claim 1, wherein but do not explicitly teach combining the event features into feature vectors comprises one or more of the following processing techniques: 
a skip-gram technique, continuous bag of words processing technique, a topic modelling technique, and a pairwise co-occurrence technique.

Applicant acknowledges generating feature vectors using one or more of skip-gram techniques, continuous bag of words processing techniques, topic modelling techniques, and pairwise co-occurrence techniques were known in the art (see e.g. par. [0091]).

It would have been obvious to use one or more of these techniques to group the vectors (Lepratti par. [0071] “instance vectors”). Those of ordinary skill in the art would have been motivated to do so as known techniques for combining features into vectors which would have produced only the expected results (AAPA par. [0091] “standard approaches”). 

Claim 5: Ball and Lepratti teach the method of claim 1, but do not explicitly teach wherein clustering the feature vectors comprises one or more of the following processing techniques:


Applicant acknowledges that clustering vectors using one or more of k-means, fuzzy c-means, expectation-maximization clustering, affinity-propagation, density based DBScan, and density-based maximum-margin clustering was known in the art (see e.g. par. [00105]).

It would have been obvious to use one or more of these techniques to cluster the vectors (Lepratti par. [0071] “instance vectors”). Those of ordinary skill in the art would have been motivated to do so as known techniques for combining features into vectors which would have produced only the expected results (AAPA par. [0091] “standard approaches”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0078367 to Adjaoute, US 2007/0088550 to Filev et al. US 2012/0271782, US 2013/0282336 to Maeda et al. US 2005/0080806 to Doganata et al. disclose alternate methods of clustering vectors.
US 2017/0235658 to Hata discloses event logs as strings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199